COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-350-CV





MICHAEL LOU GARRETT	APPELLANT



V.



LARRY E. BERGER, TINA L.	APPELLEES

CARROLL, TINA S. VITOLO,

TRACY M. KUTAVA, JERRI HAIR,

VIKKI D. WRIGHT, JOHN DOE #1,

JOHN DOE #2, JOSEPH C.

BOYLES, TOMMY L. NORWOOD,

ROCKY N. MOORE, E.C. WILLIAMS,

AND JAMIE L. BAKER



------------



FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On October 15, 2007, appellant Michael Lou Garrett filed a notice of appeal in the trial court challenging the trial court’s interlocutory order denying his motion for a temporary restraining order.  On October 24, 2007, we sent appellant a letter telling him that we may lack jurisdiction over the appeal and giving him until November 5, 2007 to file a response showing grounds for continuing the appeal.  He filed a timely response, in which he contended that this court has jurisdiction over the appeal because by denying appellant’s motion for a temporary restraining order and refusing to set a hearing on the motion for temporary injunction, the trial court necessarily denied the motion for a temporary injunction.

A trial court’s interlocutory orders, such as the denial of a temporary restraining order, are generally not appealable absent statutory authorization; no statute permits the interlocutory appeal of the denial of a temporary restraining order unless such an appeal is agreed upon by the parties and approved by the trial court in a matter involving a controlling question of law from which an immediate appeal may materially advance the ultimate termination of litigation.  
See
 
Tex. Civ. Prac. & Rem. Code Ann.
 § 51.014(a), (d) (Vernon Supp. 2007).  There is no such agreement here.  Nor is the denial of appellant’s request for a temporary restraining order the type of order that in essence functions as a temporary injunction.  
See In re Tex. Natural Res. Conservation Comm'n
, 85 S.W.3d 201, 205-06 (Tex. 2002).  Because we have no statutory authorization to review the trial court’s interlocutory order denying appellant’s motion for a temporary restraining order, we dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P
. 42.3(a), 43.2(f).





TERRIE LIVINGSTON

JUSTICE



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: January 3, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.